771 N.W.2d 773 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Dexter Durrell COOPER, Defendant-Appellant.
Docket No. 138545. COA No. 280024.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the February 24, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.